.■START, C. J.
I concur in the conclusion that the order appealed from must be affirmed solely for the reasons following: *448ficial interest in the land of her deceased husband ever vest in Emelie Wellner, by reason of the fact that, she was his wife and that he died intestate, having been feloniously murdered by her, leaving her his surviving widow? A determination of the question involves a construction of the statutes of the state relating to the descent and distribution of the property of intestates, the effect of the final decree of the probate court assigning to the widow the use of the homestead and one-third of the balance of the land of which her husband died seised, and the claim that in any event she took no beneficial interest in the land, but held the legal title as trustee ex maleficio for the plaintiffs.
*447The precise question presented by the record is: Did any bene-
*4481. The descent and distribution of the property of a decedent is a matter within the exclusive control of the legislature, which may give or withhold the right to inherit upon such conditions as it deems just, and if the legislative intention as to such matter is expressed in clear and unambiguous language there is no room for construction, and effect must be given to the statute as it reads. The provisions of our statute relating to descent and distribution, so far as here relevant, are, and were at the time of Wellner’s death, substantially as follows: Whenever any person dies seized of any lands or interest therein, not having lawfully devised the same, the homestead of the decedent shall descend to the surviving spouse, free from any testamentary or other disposition thereof not consented to in writing, for life if there be any children or issue of a deceased child. The surviving spouse shall also inherit an undivided one-third of all other lands of which the decedent was seized at any time during coverture, to the disposition of which by will or otherwise the survivor shall not have consented in writing. R. R. 1905, §§ 3646-3648. It is to be noted that the statute is specific and clear, and has prescribed the exact conditions upon which the surviving spouse shall be entitled to share in the land of a decedent. If it had been the intention of the legislature to impose on such right a further condition or exception to the effect that no one should, by virtue of the statute, take or inherit property from a decedent whom he had murdered, it would have been a very easy matter to have expressly provided for such a contingency.
It is, however, urged that to permit one to inherit from an ancestor or spouse whom he has murdered would be so abhorrent and repug*449nant to natural law and justice that it must have been the intention of the legislature to make such a case an exception to the positive provisions of the statute, and therefore the exception will be implied, and the statute construed as if it so read. It is the settled doctrine of this court that the general terms of a statute are subject to implied exceptions, founded in the rules of public policy and the maxims of aatural justice, so as to avoid absurd and unjust consequences. Duckstad v. Board of County Commrs. of Polk County, 69 Minn. 202-206; 71 N. W. 933; Baart v. Martin, 99 Minn. 197-211, 108 N. W. 145, 116 Am. St. 394. This rule of construction, however, applies >nly to cases where it is clear from all the provisions of the statute hat the omission of the exception by the legislature was unintentional, tnd an intention to include it may be fairly inferred from all of the irovisions of the statute. In every case the question is, what was the ntention of the legislature, as disclosed by the language of the stat-ite? State v. Board of County Commrs. of Polk County, 87 Minn. 325, 92 N. W. 216, 60 L. R. A. 161.
The exception which counsel for the appellants insist should be ead by implication into the statute in this case is of such a character rat no inference can be fairly drawn from the language of the stat-te that the legislature intended to include it therein. This conclusion sustained by the great weight of judicial authority. The only case irectly holding to the contrary, so far as I am advised, is Riggs Palmer, 115 N. Y. 506, 22 N. E. 188, 5 E. R. A. 340, 12 Am. St. 9, the reasoning of which was approved in Ellerson v. Westcott, 8 N. Y. 149, 42 N. E. 540, wherein it was held that the general rms of statutes regulating the devolution of property and the mak- and effect of wills are subject to the implied exception or condi-m that one cannot take property by inheritance or will from an cestor or benefactor whom he has murdered, thereby reading into ch statutes an exception found in the civil law and also in the de Napoleon. It is to be noted that this case did not involve the Instruction and effect of a statute of descent, but involved only the estion whether a devisee could take title to property under the ill of a testator whom he had murdered to prevent a revocation of will and to obtain the immediate possession of the property. It not difficult to distinguish the cases, for there is a clear distinction *450between a case where the title passes unconditionally by operation of the positive law of the state and one in which the title passes by the voluntary act of the testator.
The case of Carpenter’s Estate, 170 Pa. St. 203, 32 Atl. 637, 29 L. R. A. 145, 50 Am. St. 765, in its facts is substantially like the one at bar. It was a case where a son murdered his father, and it was held that such fact would not justify the court in disregarding the statutes of descent and distribution, by which the son inherited as heit of his father. The court in its opinion reviewed the case of Riggs v. Palmer, declined to follow it, and said:
“In the case now under consideration it is asked by the appellan that this court shall decree, that in case of the murder of a fathe: by his son the inheritable quality of the son’s blood shall be.takei from him and that his estate under the statute of distributions shal be forfeited to others. We are unwilling to make any such decrei for the plain reason that we have no lawful power so to do. The in testate law in the plainest words designates the persons who shal succeed to the estates of deceased intestates. It is impossible for th courts to designate any different persons to take such estates with out violating the law. We have no possible warrant for doing sc The law says if there is a son he shall take the estate. How can w say that although there is a son he shall not take but remote relativ shall take who have no right to take it if there is a son? From whil source is it possible to derive such a power in the court? It is arguel that the son who murders his own father has forfeited all right t| his father’s estate, because it is his own wrongful act that has term! nated his father’s life. The logical foundation of this argument if and must be, that it is a punishment for the son’s wrongful act. Bil the law must fix punishments, the courts can only enforce therl * * * It is argued however that it would be contrary to publl policy to allow a parricide to inherit his father’s estate. Where is til authority for such a contention? Plow can such a proposition 11 •maintained when there is a positive statute which disposes of til whole subject? How can there be a public policy leading to one col ■elusion when there is a positive statute directing a precisely opposil •conclusion? In other words when the imperative language of a stil ute prescribes that upon the death of a person his estate shall va *451in his children in the absence of a will, how can any doctrine, or principle, or other thing called public policy take away the estate of a child and give it to some other person. * * * There can be no public policy which contravenes the positive language of a statute.”
In the case of Shellenberger v. Ransom, 31 Neb. 61, 47 N. W. 700, 10 L. R. A. 810, 28 Am. St. 500 Id., 41 Neb. 631, 59 N. W. 935, 25 L. R. A. 564, the facts were that a father murdered his daughter for the purpose of possessing himself of her estate as her only heir at law. The father was indicted for such murder, and to secure his attorneys for defending him he conveyed to them his interest in his daughter’s estate. He was convicted, but while under sentence of death for his crime he was hanged by a mob. The court upon the original hearing of the case held, following Riggs v. Palmer, that the estate of the daughter did not pass, upon her death, to her father, for the reason that a person cannot take by the statutes of descent, the estate of a person whom he murders for the purpose of possessing such estate. But the court on a rehearing of the case receded from its first decision, and held that by virtue of the plain and unambiguous provisions of the statute of descent, which left no room for construction or interpretation, and by operation of the statute, title to the property in controversy vested eo instanti in the father upon the death of his daughter intestate, without reference to the cause or manner of her death.
In so holding the reasoning of the court was substantially as follows: “In our statute of descent there is neither ambiguity nor room for construction. The intention of the legislature is free from doubt. * * * The majority opinion in Riggs v. Palmer, as well as the opinion already filed in this case, seems to have been prompted largely by the horror and repulsion with which it may justly be supposed the framers of our statute would have viewed the crime and its consequences. This is no justification to this court for assuming to supply legislation, the necessity for which has been suggested by subsequent events. * * * Neither the limitations of the civil law nor the promptings of humanity can be read into a statute from which, * * * they are absent, no matter how desirable the result to be attained may be. * * * The well considered cases warrant the pertinent conclusion that when the legislature, not transcending the *452limits of its power, speaks in clear language upon a question of policy, it becomes the judicial tribunals to remain silent. * * * Riggs v. Palmer is the manifest assertion of a wisdom believed to be superior to that of the legislature upon a question of policy.”
It was held by the supreme court of Ohio in Deem v. Milliken, 53 Ohio St. 668, 44 N. E. 1134, affirming the reasoning of the court below (6 Ohio Cir. Ct. 357), that a statute of descent, clear in its terms, cannot, upon grounds of public policy or otherwise, be so construed as to exclude one who murders his intestate for the purpose of succeeding to his estate from the inheritance. The facts in that case were that a son, who was sole heir at law of his mother, murdered her for the purpose of succeeding to the title of her land, upon which he gave a mortgage to a third party. He was afterwards convicted of the crime and hanged. The action was between the brothers and sisters of the deceased and the mortgagee; the plaintiffs claiming that no interest in the land of the intestate descended to the son by reason of his crime. The court, in overruling this contention, stated [page 361] that: “No inference favorable to the plaintiffs in error can be drawn from the supposed familiarity of the lawmakers with the principles of the civil law where, by an exception, they who murder their ancestors are excluded from the inheritance. The natural inference is that when they incorporated the general rule into the statute, and omitted the exception, they intended that there should be no exception to the rule of inheritance prescribed.”
It was held in the case of Owens v. Owens, 100 N. C. 240, 6 S. E. 794, that a wife who was accessory before the fact to her husband’s murder did not thereby forfeit her right to dower in his estate, given to her by the laws of the state.
In Re Kuhn’s Estate, 125 Iowa, 449, 101 N. W. 151, it was held that a widow, who was the murderer of her husband, was neverthe-l less entitled to the distributive share of his estate given in general terms by the statute of descent. Anent the claim that it would be contrary to public policy to permit a person to derive an advantage from his criminal act the court said: “But the public policy of a state is the law of that state as found in its constitution, its statutory enactments, and its judicial records. * * * And when public policy, touching a particular subject, has been declared by statute. *453* * * it is limited by such statute, and the courts have no authority to say that the legislature should have made it of wider application.”
See also Murphy v. Renner, 99 Minn. 348, 109 N. W. 593, 8 L. R. A. (N. S.) 565, 116 Am. St. 418, where it was held that although a wife had abandoned her home, her husband and her children, and was living an adulterous life, an attempted conveyance of his homestead by the husband without her signature was void.
Upon principle and authority I am of the opinion that the tefms of our statutes of descent and distribution are so clear, precise, and mandatory that there is no room for construction; that such statutes mean what their language imports, and nothing more; ánd, further, that by operation of law, independent of any act or volition on the part of Mrs. Wellner, the legal title to and the entire beneficial interest in the property here in question vested in her subject to the claims of creditors, if any, upon the death of her husband intestate. Noon v. Finnegan, 29 Minn. 418, 13 N. W. 197; Jenkins v. Jenkins, 92 Minn. 310, 100 N. W. 7.
2. If, however, there could be any fair doubt as to such conclusion, the doubt has been forever set at rest by the final decree of the probate court. This is so conclusively settled by the decisions of this court that any extended argument in its support is unnecessary. The probate courts are vested by the constitution of the state with exclusive jurisdiction over the estates of deceased persons and persons under guardianship, in the same manner and to the same extent that it gives to the district .court jurisdiction over civil cases arising out of other matters. The final decree of the probate court assigning the residue of the estate of a decedent, pursuant to the statute (R. L. 1905, § 3790), concludes, unless reversed, all parties interested as to everything necessarily included in the decree. Greenwood v. Murray, 26 Minn. 259, 2 N. W. 945; State v. Ueland, 30 Minn. 277, 15 N. W. 245; Ladd v. Weiskopf, 62 Minn. 29, 64 N. W. 99, 69 L. R. A. 785; Fitzpatrick v. Simonson Brothers Mnfg. Co., 86 Minn. 140, 147, 90 N. W. 378; Chadbourne v. Hartz, 93 Minn. 233, 101 N. W. 68; Appleby v. Watkins, 95 Minn. 455, 104 N. W. 301.
The facts in Greenwood v. Murray were that a testatrix by her will devised in terms certain real estate to her trustee, to be sold by *454him five years after her death, the proceeds thereof to be paid the named beneficiaries. The devise was void because it attempted illegally to suspend the power of alienation. The probate court, by its final decree of distribution, assigned the land to the trustee in trust for the purposes expressed in the will — an absolutely void trust before the decree was made. Nevertheless this court held that a final decree of distribution by a probate court assigning real estate to any person establishes his right thereto, as the judgment of any other court of competent jurisdiction would, and that, although the trust provided in the will was originally void, it was established by the decree as valid, and that it must be enforced.
In Ladd v. Weiskopf one of the questions was whether a decree of distribution, which erroneously construed the terms of a will, bound unborn children. ■ The court, following Greenwood v. Murray, held that it would. In the opinion of the court in Fitzpatrick v. Simonson Brothers Mnfg. Co., the result of the decisions of this court was correctly and tersely stated by Mr. Justice Lovely in these words: “Where the probate jurisdiction rests upon the proper basis for judicial action, viz., death, property, and heirship, its judgment is final and conclusive upon all parties.”
Now in this case the construction of our statute of descent — that is, whether it was subject to the implied exception contended for— and the further question whether the widow, by reason of her crime, should be declared a trustee ex maleficio, and the estate of the decedent assigned accordingly, were matters to be determined by the probate court. It follows that its decision thereon, by its decree of distribution, is final and conclusive, for, while our probate courts are not possessed of general equity pow.ers, yet as to all matters of which they have exclusive original jurisdiction by virtue of the constitution they possess all powers, whether legal or equitable, which are essential to the exercise of such jurisdiction.
3. It is further claimed by plaintiffs’ counsel that, if it be conceded that the legal title to the property in question vested in the widow by virtue of the statute, yet by reason of her crime she took no beneficial interest therein, and that equity will hold her as a trustee ex maleficio of the property for the use and benefit of the plaintiffs, thej minor children of the decedent. The concession defeats the conclu*455sion, for equity follows the law, and where, as in this case, the legal title to property vests, not by the act or contract, express or implied, of the parties, but by the operation of a positive statute, which has been given effect by a final judgment of a court of competent jurisdiction, the owner of such a title cannot be charged as a trustee ex male-ficio. Where a party by force, fraud, crime, or in any other uncon-scientious manner, secures the legal title to property which equitably belongs to another, or in which he has some interest, absolute or contingent, equity will impress a constructive trust upon the property and charge the holder of the legal title as a trustee ex maleficio for the party who has the beneficial interest therein. Nester v. Gross, 66 Minn. 371, 69 N. W. 39.
This rule, however, can have no application to the precise facts of this case, and no court, so far as I am advised, has ever applied it to a case like this one. The distinction between this case, where the legal title vested solely by statute, and the cases cited on behalf of the plaintiffs, in which the property rights claimed grew out of a contract, express or implied, or arose from the fraud or wrong of the alleged trustee with reference to the property, is obvious. So clearly marked is the distinction between the cases that it never occurred, it would seem, to the able courts whose decisions have been referred to that it could be seriously claimed by any one that the doctrine as to trustees ex maleficio could be applied to a case where the title vested by statute, for no reference is made to the claim in the opinions. In none of the cases cited and relied upon by counsel for plaintiffs did the legal title vest by statute, but nearly all of them involved the effect to be given to wills or life insurance policies. Where a testator by his will devises property to another, it is a reasonable and permissible construction of the will to hold that the devise was upon the implied condition that the devisee should not murder the testator, for manifestly such was the intention of the testator. Therefore, when the devisee murders the testator, there is a breach of the implied condition upon which the devise was made, and .the devisee will not be permitted to take the gift. Page, Wills, § 687; 1 Underhill, Wills, § 160.
The same principle applies to a case where a testator disinherits his heir by his will, and thereby gives his property, upon his death, to another, but repents and intends to revoke his will, and to prevent the *456revocation the legatee murders him; also to a case where a party gives his promissory note payable at a specified time after his death, and the payee or his indorsee feloniously kills the maker, and to cases where the beneficiary in a life insurance policy, or his assignee, murders the insured. An examination of the cases relied upon by the plaintiff shows that not one of them is a case where the legal title vested by statute, but all of them are in their facts analogous to the suggested cases, where the doctrine contended for by plaintiffs’ counsel unquestionably applies.
But in this case neither the widow nor her grantee are asking or claiming anything from a court of equity. The absolute title to the property in question vested in the widow by virtue of the statute. Her children never had any interest therein, and her crime did not and could not deprive them of any property rights. Nor did she receive the property as a gift or bounty from her husband, for he could not have disposed of it by deed or will, or otherwise, without her written consent. Solely by operation of the statute the absolute title to the property in question vested in her. There is, then, no basis for charging her as trustee ex maleficio and decreeing the property to the children. To hold otherwise would be the setting aside of the positive written law of the state, the annulling of a final judgment of a court of competent jurisdiction giving effect to the statute, and the .forfeiture of an estate as punishment for a crime, contrary to the mandate of our constitution.
This conclusion is regrettable, but it inexorably follows from the facts fin this particular case. The law ought to be otherwise, but the remedy rests with the legislature.